DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13-17, 19-21 of U.S. Patent No. 10,565,790. Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention and claim 21 of the current application corresponds with claim 1 of U.S. Patent No. 10,565,790. Claim 1 of U.S. Patent No. 10,565,790 anticipates claim 21 of the current application because it includes all of the limitations of claim 21 of the current application.
Below is a limitation mapping between claim 21 of the current application and Claim 1 of U.S. Patent 10,565,790.

Current Application
U.S. Patent 10,565,790
21. (New) A computing system comprising: a hardware processor programmed to: access an image of a periocular region of a user wherein features of a lower portion of the users' face are unobservable in the image; 
1. A wearable system for animating a user's face during speech, the wearable system comprising: an inward-facing imaging system configured to capture images, the inward-facing imaging system comprising one or more cameras positioned such that, when the wearable system is worn by the user, a periocular region of a user's face is observable by the inward-facing imaging system and the user's lower face is unobservable by the inward-facing imaging system; an audio sensor configured to receive the user's speech; a hardware processor programmed to: acquire an image, via the inward-facing imaging system when the wearable system is worn by the user, of the periocular region of the user; 
generate, based at least partly on the image of the periocular region of the user, periocular face parameters encoding a periocular conformation of at least the periocular region of the user; 
generate, based at least partly on the image of the periocular region of the user, periocular face parameters encoding a periocular conformation of at least the periocular region of the user; 

acquire, by the audio sensor, an audio stream spoken by the user; identify a phoneme in the audio stream; and generate an animation of the user's face based at least in part on the full face parameters.
access a base model that was generated using images associated with a group of people not including the user; customize a mapping based at least in part on the base model and the image of the periocular region of the user, wherein an input of the mapping comprises at least the image of the periocular region of the user, and wherein an output of the mapping comprises lower face parameters that encode a conformation of the lower face of the user that are deduced from an analysis of the image of the periocular region of the user; apply the mapping to the image of the periocular region of the user to generate the lower face parameters; and combine the periocular face parameters and the lower face parameters to generate full face parameters associated with a three-dimensional (3D) face model.
access a base model that was generated using images associated with a group of people not including the user; customize a mapping based at least in part on the base model and the image of the periocular region of the user, wherein an input of the mapping comprises the phoneme and the image of the periocular region of the user, and wherein an output of the mapping comprises lower face parameters that encode a conformation of the lower face of the user and that are deduced from an analysis of the phoneme and the image of the periocular region of the user; apply the mapping to the image of the periocular region of the user to generate the lower face parameters; combine the periocular face parameters and the lower face parameters to generate full face parameters associated with a three-dimensional (3D) face model;






Below is a claim mapping between the current application and U.S. Patent 10,565,790
Current Application
23
25
26
27
29
32
34
35
36
37
38
39
U.S. Patent 10,565,790
3
5
6
7
9
15
17
19
20
21
11
22



Allowable Subject Matter
Claims 21-39 would be allowable if rewritten or amended to overcome the rejection(s) double patenting by amending the claims as appropriate or filing a terminal disclaimer.
The closest prior art of record is Karakotsios (US 9,479,736)(Hereinafter referred to as Karakotsios)
Karakotsios teaches, capturing regions of a user face and utilizing them to simulate a virtual character on a video conference (Systems and approaches are provided to allow for rendered audiovisual communication. An electronic device can be used to capture image information relating to physical features of a user. A model can be generated from the image information, and the model may be used to render audiovisual communication information from image and audio captured in real time. The rendered audiovisual communication data can simulate live video conferencing with substantial performance gains over conventional approaches to video conferencing. When the image capturing component of the electronic device is capable of depth imaging, stereo imaging, or other imaging techniques, the rendered audiovisual communication can be further enhanced with 3-D rendering of the user. Other aspects of audiovisual data, such as speech, background, and lighting conditions can also be rendered or synthesized to improve audiovisual communication. See abstract)(the one illustrated as computing device 500 in FIG. 5B See col. 12 line 30)( FIG. 5A illustrates an example situation of rendered audiovisual communication for multiple users in accordance with an embodiment. In this example, a first user 502 interacts with users 552, 554, and 556 in a virtual conference room. The perspective 550 of the virtual conference room is from that of the first user 502 of a computing device, such as the one illustrated as computing device 500 in FIG. SB. The computing device 500 may be in a form factor such as eyeglasses, but can also comprise helmets, goggles, headsets, conventional electronic devices paired with headphones, etc. The computing device 500 can include a display element 508 to enable the user 502 to visualize users 552, 554, and 556 according to various types of renderings, including 2D or 3D. Image data can be displayed directly on the lenses of the glasses 500 in some embodiments. In other embodiments, the computing device 500 can include a light emitting component 507 capable of emitting light against a flat surface that correlates to rendered image data and the lenses 508 can be configured to display the emitted light. The glasses 500 can have various other components as well, which can be used for different types of functionality. 45 For example, the glasses might have one or more speakers (or earphones) 510 that can enable the glasses to provide data to the user through audio output. In at least some embodiments these audio elements can also include one or more microphones that can enable the user to provide audio 50 commands or input. The example glasses 500 also include one or more communication components 514, which can use any appropriate wireless (or potentially wired) communication technology for communicating with one or more other devices. The technology can include, for example, Bluetooth®, WiFi, RF, and other such wireless communication technologies. The communication component(s) can communicate with another computing device associated with the user, other nearby devices capable of communicating over the same communication channel, other glasses, etc. In one embodiment, the glasses 500 can be operated in combination with an input device (not shown) to provide the first user with the immersive experience of the virtual conference room. The input device can have at least one camera facing the user, in order to be able to capture images or video of the user. The input device can also include an IR emitter and an IR detector as discussed previously herein to capture depth or distance information. Three-dimensional image information of the first user can be captured by the camera and IR system of the input device. In another embodiment, the first user may only be a passive participant and an input device may not be necessary to provide audiovisual data of the first user. For example, such an embodiment may be advantageous for an application such as presentation of a lecture or sales pitch. In still other embodiments, input elements can be disposed on the output device 500 to provide a portion of the audiovisual data of the first user such as if the model or rig for a user already exists and the rendering of the user can be achieved predominantly by speech recognition. See col. 12, lines 24 to col. 13, line 12) (The computing device 500 may be in a form factor such as eyeglasses, but can also comprise helmets, goggles, headsets, conventional electronic devices paired with headphones, etc. See col. 12, lines 31-34), but is silent to the limitations “wherein an output of the mapping comprises lower face parameters that encode a conformation of the lower face of the user that are deduced from an analysis of the image of the periocular region of the user” of claim 21 when read in light of the rest of the limitations in claim 21 and thus claim 21 contains allowable subject matter.
Claims 22-29 contain allowable subject matter because they depend on a claim that contains allowable subject matter.
The prior art of record alone or in combination is silent to the limitations “wherein an output of the mapping comprises lower face parameters that encode a conformation of the lower face of the user, and that are deduced from an analysis of the image of the periocular region of the user” of claim 30 when read in light of the rest of the limitations in claim 30 and thus claim 30 contains allowable subject matter.	Claims 31-39 contain allowable subject matter because they depend on a claim containing allowable subject matter.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611